  Case 17-05217            Doc 41    Filed 03/08/19 Entered 03/08/19 11:08:43               Desc Main
                                       Document     Page 1 of 1
                                   UNITED STATES BANKRUPTCY COURT
                                    NORTHERN DISTRICT OF ILLINOIS
                                           EASTERN DIVISION

 IN RE:                                           ) Chapter 7
                                                  )
 JOHN J. SANTAGATA AND                            ) Bankruptcy No. 17-05217
 SHEILA J. SANTAGATA                              )
                                                  )
 Debtor(s).                                       )
                                         CERTIFICATE OF SERVICE
        The undersigned certifies that on March 8, 2019, I served by prepaid first class mail or via
electronic service as indicated a copy of the Notice of Trustee’s Final Report and Applications for
Compensation and Deadline to Object (NFR) on all parties listed below at the addresses contained therein.

VIA ECF SERVICE
Patrick S. Layng                                         STEPHAN GREGOROWICZ
US Trustee                                               ROBERT J. SEMRAD & ASSOCIATES,
219 S. Dearborn Street                                   20 S.CLARK STREET
Room 873                                                 Chicago, IL 60603
Chicago, IL 60604


VIA REGULAR MAIL

John and Sheila Santagata                                                  Portfolio Recovery Associates, LLC
423 HORIZON DR. W.                     Capital One, N.A.                   Successor to SYNCHRONY BANK
SAINT CHARLES, IL 60175                c/o Becket and Lee LLP              (OLD NAVY CARD),
                                       PO Box 3001                         POB 41067
Capital One Bank (USA), N.A.           Malvern, PA 19355-0701              Norfolk, VA 23541
by American InfoSource LP, agent
PO Box 71083
Charlotte, NC 28272-1083




/s/ THOMAS E. SPRINGER, TRUSTEE
THOMAS E. SPRINGER, Trustee
300 S. County Farm Rd., Ste.I
Wheaton, IL 60187
Phone: (630) 510-0000
